Citation Nr: 0933736	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-37 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 2002 to December 2006, including combat 
service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDING OF FACT

1.  The Veteran's currently-shown bilateral pes planus 
existed prior to his active military service, and were 
described as moderate and asymptomatic at service entrance.

2.  The Veteran has credibly asserted that his feet became 
painful during service.  

3.  A February 2007 VA examination shows the Veteran's foot 
arch to be "almost completely obliterated bilaterally."  


CONCLUSION OF LAW

Bilateral pes planus was aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

A Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Analysis

At his December 2002 entrance examination, the Veteran was 
noted to have pes planus.  The pes planus was characterized 
as "moderate" and "asymptomatic" at that time.  Subsequent 
service records do not reflect foot-related complaints, 
although the Veteran reported foot trouble at his October 
2006 separation examination.

The Veteran underwent a pertinent VA examination in February 
2007, three months after service discharge, and described 
foot tiredness and pain with long standing and walking more 
than 2 blocks.  A diagnosis of bilateral pes planus was 
rendered.  Although no opinion was provided as to whether 
this condition was aggravated by the Veteran's active 
military service, the examiner found the Veteran's foot arch 
to be "almost completely obliterated bilaterally."  

Subsequently, the RO sought an opinion as to whether the 
Veteran's pre-existing pes planus was aggravated by his 
active service.  In a June 2007 opinion, a VA examiner 
concluded that the Veteran's bilateral pes planus did not 
worsen in severity during active military service.  In 
support of this determination, the examiner noted that the 
record did not reflect complaints or treatment for the pes 
planus during service, or treatment for foot pain or 
symptomatic pes planus after service.

At his September 2009 Travel Board hearing, the Veteran 
testified that he began to experience foot pain and cramping 
towards the end of active duty, after his second tour in 
Iraq.  He explained that he avoided seeking treatment for the 
condition at that time because of his combat status and 
concerns about appearing weak.  

In the instant case, the Board finds the Veteran's lay 
descriptions of foot pain during service credible, and 
together with the February 2007 VA examination findings, 
there is sufficient evidence that his pes planus was 
aggravated during active military duty, despite the May 2007 
VA examiner's contrary opinion.  

Here, the Veteran argues that his pre-existing bilateral pes 
planus was aggravated by the conditions he encountered in 
Iraq (see November 2007 Substantive Appeal).  He has asserted 
that this previously asymptomatic condition became painful 
during service and that he now wears VA issued shoe inserts 
and an ankle brace for his symptoms (see September 2008 
hearing transcript).  In this regard, the Board notes that 
while the record reflects that the Veteran established care 
with the Minneapolis VA Medical Center in April 2007, no 
further records from this facility are contained in the 
claims file.  Despite, the paucity of objective medical 
evidence reflecting complaints of foot pain, the Veteran has 
presented the Board with no reason to doubt the credibility 
of his assertion that his pes planus caused increased pain 
during service, and indeed, the February 2007 VA examination 
only serves to support this assertion.  As mentioned, that 
examination found the Veteran's foot arch to be almost 
completely obliterated bilaterally.  When viewed in light of 
a finding of only moderate pes planus upon service entrance, 
the Board concludes that this finding sufficiently 
demonstrates a permanent increase in severity of the 
Veteran's bilateral pes planus, which may be reasonably 
concluded occurred coincident with the Veteran's credible 
reports of increasing pain in service, only a few months 
earlier.  

For the foregoing reasons, it is the opinion of the Board 
that entitlement to service connection for bilateral pes 
planus on the basis of aggravation during service is 
warranted.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


